       Case 1:19-cv-07729-JGK Document 34 Filed 11/15/19 Page 1 of 2
            Case 1:19-cv-07729-JGK Document 31 Filed 11/13/19 Page 1 of 2



Jason M. Drangel (JD 7204)
idrangc l(c1l,ipcounse!ors.com
Ashly E. Sands (AS 7715)
asandsrc~ipcounsclors.com
Bricanne Scully (BS 3711)
                                                            USDC SONY
bscully@ipcounsclors.com
Danielle S. Yamali (DY 4228)                                oocurAENT
                                                            ELECTRONICALLY FILED
df'uttermanrcy,ipcounselors.com                             DOC# _ _ _ _
EPSTEIN DRANGEL LI.P
60 East 42nd Street Suite 2520
                                                            oA TE FILED: •  -l1•·JS?r~----
Nevv York, NY 10165
Telephone:        (212) 292-5390
Facsimile:        (212) 292-5391
Attorneysjbr P!ai11ti/F
S111ort s·wc(v Co .. Ltd.

                             UNITED STA TES DISTRICT COURT
                            SOUTl IERN DISTRICT OF NEW YORK

                                           ·······--··-·1
                                                        I
                                                        I
                                                        I
SMART STUDY CO., LTD ..                                 I
                                                        I
                                                        I
f>!aintif/'                                             I
                                                        I
                                                        I
                                                        I
                                                        I
                                                        I
\/,                                                     I
                                                        I
                                                        I


08ZHANGXIAOQIN. et al,                                 !I   CIVIL ACTION No.
                                                        I
D~(endanrs                                              I
                                                        I   1: l9-cv-7729 (.JGK)
                                                        I
                                                        I
                                                        I
                                                        I




                           NOTICE OF VOLUNTARY DISMISSAL


PURSUANT TO Rule 4 l(a)( I )(A)(i) of the Federal Rules of Civil Procedure. Plaintiff Smart
Study Co .. Ltd. (''Smart Study" or "Plaintiff"). by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendants wangjiaoo I and zenghongnvzhuang in the above-
captioned action. with prejudice. and with each party lo bear its own attorneys· fees. costs and
expenses.
    Case 1:19-cv-07729-JGK Document 34 Filed 11/15/19 Page 2 of 2
       Case 1:19-cv-07729-JGK Document 31 Filed 11/13/19 Page 2 of 2




Dated: November 13, 2019                                            Respectlully submitted,

                                                              EPSTEIN DRANGEL LLP



                                                                                     DY 4228)
                                                              dfuttem1an({v,ipcounsclors.com
                                                              EPSTEIN DRANGEL LLP
                                                              60 East 42 11d Street, Suite 2520
                                                              New York, NY 10165
                                                              Telephone:       (212) 292-5390
                                                              Facsimile:       (212) 292-5391
                                                              Allorneys.fcn· Plaintifr
                                                              Smart Study Co., Ltd

It is so ORDERED.

Signed at New York, NY on   ___J_I_/ 1 _'-/        . 2019 .

                                         ..-.9= (2_ ;/:_~ -
                                            lti~ig~~o~
                       ·                 United States District Judge




                                              ")
